PEE CUEIAM.'
. The defendant father filed a motion and affidavit seeking a reduction in support payments on behalf of two children from $100 per month per child to $70 per month per child. The trial judge found, changes of circumstances justifying a reduction to $80 per month per child and so ordered.
. From..that order,, the plaintiff mother,'.who has custody of the two, children,, appeals, seeking. reinstatement of $100 per month per child support payments. We agree with the trial judge. . • ■
Affirmed.